601 F.2d 368
UNITED STATES of America, Appellee,v.Scott Edward HAWKINS, Appellant.
No. 79-1223.
United States Court of Appeals,Eighth Circuit.
Submitted June 12, 1979.Decided July 10, 1979.

Daniel E. Wherry of Johnston, Grossman, Johnston, Barber & Wherry, Lincoln, Neb., on brief for appellant.
Edward G. Warin, U. S. Atty., and Richard J. Nolan, Asst. U. S. Atty., Lincoln, Neb., on brief for appellee.
Before HEANEY and STEPHENSON, Circuit Judges, and MARKEY,* Chief Judge.
PER CURIAM.


1
On this direct criminal appeal appellant Scott Edward Hawkins raises two issues: (1) That there is insufficient evidence of his sanity to support the jury's verdict on that issue; and (2) that the sentence imposed was excessive.  Both contentions lack substantial merit and, accordingly, we affirm the conviction.


2
Hawkins pled guilty to a charge of possession of a firearm in violation of 18 U.S.C.App. § 1202(a)(1) and was tried and convicted of kidnapping, transporting the victim's vehicle across state lines, and using firearms in the commission of the kidnapping in violation of 18 U.S.C. §§ 1201(a), 2312 and 924(c), respectively.1  He was sentenced to ten years imprisonment on the kidnapping charge, three years for transporting the stolen vehicle and two years for possession of the firearm, both to run concurrently to the ten year sentence, and five years on the charge of use of the firearm in a kidnapping, to run consecutively to the other sentences.


3
After careful review of the record in this case, we are convinced that there is ample testimony, both lay and expert, of Hawkins' sanity to support the jury's verdict.  See United States v. Archer, 450 F.2d 1106 (8th Cir. 1971); Dusky v. United States, 295 F.2d 743 (8th Cir. 1961), Cert. denied, 368 U.S. 998, 82 S.Ct. 625, 7 L.Ed.2d 536 (1962).


4
Although Hawkins contends that the sentence was excessive, there is no claim that the sentence imposed exceeded the statutory maximum.  The district court did not manifestly or grossly abuse its discretion in sentencing Hawkins to fifteen years imprisonment.  Consequently, we refuse to alter the sentence.  See Woosley v. United States, 478 F.2d 139, 147 (8th Cir. 1973).


5
The conviction and sentence of Hawkins are affirmed.


6
Affirmed.



*
 The Honorable Howard T. Markey, Chief Judge, United States Court of Customs and Patent Appeals, sitting by designation


1
 The Honorable Warren K. Urbom, Chief Judge, United States District Court for the District of Nebraska, presided and pronounced sentence